OFFICE   OF   THE   ATTORNEY     GENERAL     OF   TEXAS
                                  AUSTIN


                                                        &roh 18, 1939


Honorsble WIG. Burwltz
Cri3tAnalDistrict  Attorney
Creeg County
Longview,'I'exea
Dear Sir:




                                                     ta an4 queetionr

    ati   delitsred
    the   YelNlor'8


    the county~Cl


                                           Btatutiir;after pkoridlng a
                                                   or, ovpr thb rfrst
                                                     endor*  li.m~,~and
                                                        any~oharacter
                                                       , oontalns the

                                                r00iii0n8 0r
    this s&on    shkll net apply to renswals or~&tanslons 0r
    any notes ,orob&igations,and speolrfaallyhall sot apply
    to refunding of existing bonds or obfigations.Awl pro-
    viding further this Seotion shell not apgly to notes and
    obligations or instrumentsseburing same taken by’hr on
 Hon. *. Eurufltz,
                 haroh 18, 1959, Page 2


     bahalr    of the Unite6 States or any oorporats a@snay
     or lnetrumentalltyof the United StatonGovernment in
     oarrylng out a governmental purpoaa es expr888sd   In any
     Aot or the Congress or the united State8.w

           Under the meager raota submitted the deetl reoening the
  vendor*s lien in this inetsnoe doelrnot rall within any of the
  sxaspti0n1. The vandorgs lien is not one of renew81 or exten8ion.
*or do the ractr ahow that any of the lnetrruentswere take8 by
  or on behalf ai any agency or lnrtrumentalityof the United btate8
  Go7slnmexit.
              A8 stlbBltt.ed
                           to us, the Q808twB
                                            i8 mBswore6
                                                     in the
 lr r imtivo .
                                        Teur7
                                            # o r tr
                                                  y uly
                                    WWHiTa a r nur .OP ~